DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. 	The prior art Gao et al. (U.S. Publication No. 2010/0138060 A1) discloses a system for monitoring and controlling a wind driven machine such as a wind mill, a wind driven generator, a wind wheel type machine or wind turbine which comprises a nacelle mounted atop a truss or tower.  Wind turbine comprise a rotor that includes a plurality of rotor blades mounted to a rotating hub which includes two rotor blades.  A pitch drive comprises a DC pitch drive motor for controlling the pitch of blades.  The pitch of blades can associated with harnessing the kinetic energy of the win for driving rotating hub.  Another component associated with the performance of wind turbine is a yaw drive.  The yaw drive can provide yaw orientation for wind turbine.  The yaw drive can be operated and/or controlled by control system such as through one or more sensors for measuring flange displacement and/or wind vane.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “selectively activating, via switching circuitry, a first set of one or more transducers in a group of transducers, wherein the switching circuitry comprises an output to each transducer of the group of transducers: taking, via a current measurement device connected to an input of the switching circuitry, a first measurement of current through the group of transducers; selectively activating, via the switching circuitry, a different second set of one or more transducers in the group of transducers; and
taking, via the current measurement device, a second measurement of the current through the group of transducers.”

Allowable Subject Matter

2.    Claims 1-7 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “selectively activating, via switching circuitry, a first set of one or more transducers in a group of transducers, wherein the switching circuitry comprises an output to each transducer of the group of transducers:
taking, via a current measurement device connected to an input of the switching circuitry, a first measurement of current through the group of transducers; selectively activating, via the switching circuitry, a different second set of one or more transducers in the group of transducers; and
taking, via the current measurement device, a second measurement of the current through the group of transducers.”

Regarding claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim:  “selectively activate a first set of one or more of the transducers in the group of transducers, whereupon wherein the current measurement device takes a first measurement of current through the group of transducers while the first set of transducers is activated; and
the switching circuitry is further configured to selectively activate a second different, set of one or more transducers in the group of transducers, whereupon wherein the current measurement device takes a second measurement of current through the group of transducers while the second set of transducers is activated.”

      Regarding claim 14, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a tower; a nacelle disposed on the tower; a generator disposed in the nacelle; a generator control system communicatively connected to the generator; a rotor mechanically coupled to the generator at a first end of the rotor; a plurality of blades coupled to a second end of the rotor; and a diagnostic apparatus for measuring transducer currents in the generator control system, the diagnostic apparatus comprising: — the switching circuitry is further configured to selectively activate a second, different, set of one or more transducers in the group of transducers, whereupon the current measurement device takes a second measurement of the current through the group of transducers while the second set of transducers is activated."

	Claim 2 and 4-6 are allowable due to its dependency on claim 1; claim 10 is allowable due to its dependency on claim 8.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866